DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               NICK GALLATA a/k/a NICHOLAS GULOTTA,
                             Appellant,

                                    v.

               GARY FISHER LIMITED PARTNERSHIP, et al.,
                              Appellee.

                              No. 4D21-3017

                          [February 10, 2022]

   Non-final appeal from the County Court for the Nineteenth Judicial
Circuit, Martin County; Kathleen H. Roberts, Judge; L.T. Case No.
2020CC001581.

   James S. Telepman of Cohen, Norris, Wolmer, Ray, Telepman,
Berkowitz & Cohen, North Palm Beach, for appellant.

   William R. Ponsoldt of Wright, Ponsoldt & Lozeau Trial Attorneys, LLP,
Stuart, for appellee.

PER CURIAM.

   Affirmed.

GROSS, LEVINE and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.